Citation Nr: 1108796	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-35 911	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of an injury to the left knee (previously characterized as internal derangement of the left knee). 

2.  Entitlement to an increased rating in excess of 10 percent for limitation of extension of the left knee. 

3.  Entitlement to a compensable rating for limitation of flexion of the right knee, diagnosed as overuse syndrome, prior to July 30, 2009, and to a rating in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1952 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Custody of this case was subsequently transferred to the RO in Newark, New Jersey. 

A June 2009 Board decision denied reopening of a claim for service connection for low back strain claimed as secondary to the service-connected residuals of an injury to the left knee (previously characterized as internal derangement of the left knee).  The remaining issues were remanded for further development.  

A November 2010 rating decision increased the noncompensable rating assigned for limitation of flexion of the right knee, diagnosed as overuse syndrome, to 10 percent effective July 30, 2009 (date of VA rating examination).  Because a claimant is presumed to seek the maximum benefit allowable, the grant of an increased rating during an appeal, but less than maximum assignable, does not abrogate the appeal and the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The case has now been returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Following the Veteran's inservice left meniscectomy, he has had no more than slight instability of the left knee.  

2.  The Veteran has painful motion of the left knee with flexion to 100 degrees and extension is limited to no more than 10 degrees.  

3.  Prior to July 30, 2009, there was no clinical evidence that the Veteran had limitation of motion of the right knee. 

4.  Since July30, 2009, the Veteran has had painful motion of the right knee but flexion is to not less than 120 degrees and he has full extension of that knee.  

5.  The Veteran has no more than slight instability of the right knee.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of an injury to the left knee (previously characterized as internal derangement of the left knee) is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, DC 5257 (2010).   

2.  A rating in excess of 10 percent for limitation of extension of the left knee is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, DCs 5010, 5261 (2010). 

3.  A compensable rating for limitation of flexion of the right knee, diagnosed as overuse syndrome, prior to July 30, 2009, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, DCs 5010, 5260 (2010). 

4.  A rating in excess of 10 percent for limitation of flexion of the right knee, diagnosed as overuse syndrome, since July 30, 2009, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, DCs 5010, 5260 (2010). 

5.  A separate rating for instability of the right knee of no greater than 10 percent is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.21, 4.40, 4.45, 4.49, 4.71, Plate II, 4.71a, DC 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion thereof the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the record reflects that Veteran was provided an August 2006 letter that essentially met the requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA letter was sent to the Veteran prior to the RO's initial adjudication of his claims in November 2006.  This letter summarized the evidence needed to substantiate the claims and VA's duty to assist.  It also specified the types of evidence the Veteran was expected to provide, including the information VA would obtain, on his behalf, both his private and VA medical treatment records.  

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability if service connection is granted.  In this case, the Veteran received Dingess notice in the June 2007 VCAA notice letter, including as it relates to the downstream disability rating and effective date elements of his claims.  

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that: (1) VA notify the claimant that, to substantiate such a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity and the effect of that worsening has on employment, VA must provide at least general notice of that requirement; (3) the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that may be submitted (or that VA may be asked to obtain) that are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the case was remand in 2009 for compliance with the holding in Vazquez-Flores, Id.  This was done by RO letter of June 2009.  

Although the procedural notifications required by Dingess, Id. and by Vazquez-Flores, Id., occurred after the initial November 2006 adjudication, an error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  See Mayfield v. Nicholson, 499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  In this case the notification was prior to readjudication of the claims in the Supplemental Statement of the Case (SSOC) in November2006.  An SSOC constitutes a readjudication of a claim, even if it states that it is not a decision on the appeal.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007); see also Prickett, 20 Vet. App. at 377-78.  

Accordingly, there has been full compliance with the VA's duty to notify.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records are on file but have no bearing on the present claims.  The Veteran declined the opportunity to testify in support of his claims.  His VA outpatient treatment (VAOPT) records are on file.  He has not indicated that he receives private treatment for the disabilities at issue, and so there are no private medical records on file.  He has been afforded a VA examination for the evaluation of his service-connected disorders at issue, pursuant to the 2009 Board remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The case was also remanded in May 2009 to obtain VAOPT records.  These have now been obtained and are of file.  The examination and VAOPT records are adequate bases upon which to base a decision and the examination complies with the 2009 Board remand.  See Stegal v. West, 11 Vet. App. 268 (1998).   

As there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Background

On VA examination in June 2003 the Veteran had motion of the left knee from 10 degrees to 110 degrees with pain on flexion.  Motion of the right knee was from zero degrees of extension to 135 degrees of flexion without pain.  There was no effusion, tenderness or instability of either knee. 

VA treatment records on file reflect multiple complaints for chronic left knee pain.  In April 2004 the Veteran was seen for a follow-up after completing two months of physical therapy.  He had had a left knee meniscectomy during service.  He took Naproxen most days but not every day and this kept his pain to about 5 to 7 on a scale of 10.  The pain did not awaken him at night.  It was located in the medial aspect of the left knee and was exacerbated by sitting for prolonged periods or walking long distances.  Going up or down stairs in particular continued to be a problem.  He could ambulate functionally with "a SC" but continued to have pain.  He felt that his knee was now stronger but he felt that the therapy had not decreased his pain.  On examination there was no edema or erythema of the left knee.  There was a surgical scar on the medial aspect of the knee.  On palpation of that knee there was tenderness of the medal joint line.  On valgus stress testing there was hypermobility of the patella but there was no varus or valgus laxity.  There was full range of motion of that knee.  Drawer and Lockman signs were negative.  There was 5/5 muscle strength in all major muscle groups of the lower extremity.  His gait was antalgic.  The possibility of Synvisc injections and surgery was discussed.  

An October 2005 VAOPT record reflects that the Veteran exercised and walked 30 or more minutes five times weekly.  In October 2006 he exercised and walked more than 45 minutes five times weekly.  In June 2007 and again in June 2008 it was noted that he had a steady gait.  In December 2008 it was noted that he had worked as a carpenter and had retired at age 65. 

In the Veteran's May 2006 claim for an increased rating, he reported that he now used a cane to maintain stability and that he had been told that he would eventually need a knee replacement.  

In the Veteran's November 2006 letter he reported that he walked with a limp and had pain when getting up from a sitting position, and when walking.   

In April 2007 the Veteran wrote that he had daily knee pain and used a cane more often.  His limp was now more prominent

In the Veteran's November 2007 Substantive Appeal, VA Form 9, he reported that his knee slipped in and out of joint without warning.  He could not kneel on his knee anymore without having pain. 

In June 2009 the Veteran wrote that he used his cane for longer walks and again reported that his knee slipped in and out of joint without warning.  He sometimes, but not often, took pain pills, because his pain had worsened.  A few years back, he had had physical therapy but did not want to begin seeing physicians again and undergoing more therapy.  

On VA examination on July 30, 2009, pursuant to the June 2009 Board remand, it was noted that the Veteran had had left knee surgery.  He did not use any assistive device.  He was retired.  The Veteran complained of left knee buckling but no locking of that knee.  He had no buckling or locking of the right knee.  He did not report having instability of either knee but did complain of daily bilateral knee pain, which was worse on standing, walking, and bending.  The pain interfered with his daily activities and it limited how long he could stand and how far he could walk.  He had difficulty going up or down stairs.  There had been no interference with his job.  He had not had incapacitating episodes or flare-ups.  He did not relate having any problems with repetitive use of either knee.  He had not had recent physical therapy or injections into the knees.  

On examination the Veteran's gait was slow and antalgic.  There was a large surgical scar over the medial aspect of the left knee which was diagonally vertical. It measured 8 cms. by 2 cms.  It was superficial, well healed, stable, and nontender.  The scar was whitish when compared to surrounding skin.  He was unable to fully extend the left knee and he lacked 10 degrees of extension.  Flexion was to 100 degrees but with a complaint of pain throughout that range of motion.  There was a positive patellar grind test and positive medial and lateral joint line tenderness.  Motor strength was 5/5 in knee extension and flexion.  There was slight instability to valgus stress but no instability on varus stressing, anteriorly or posteriorly.  McMurray's sign was negative. 

As to the Veteran's right knee, flexion was to 120 degrees and extension was to neutral (zero degrees) but he complained of pain throughout motion.  There was crepitus as well as positive medial and lateral joint line tenderness.  There was a positive patellar grind test.  McMurray's sign was negative.  Motor strength was 5/5 in knee extension and flexion.  There was slight instability to valgus stress but no instability on varus stressing, anteriorly or posteriorly.  

The examiner reported that after repetitive motion of both knees there was no additional limitation of joint function due to pain, fatigue or lack of endurance.  The assessment was severe bilateral degenerative joint disease.  X-rays revealed no acute fracture or dislocation. There was moderate tri-compartmental osteoarthritis and the changes were most pronounced at the medial joint space but there was no significant joint effusion.  The radiological impression was no acute fracture or dislocation and moderate tri-compartmental osteoarthritic changes, most pronounced medially.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved. When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010. 

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under Diagnostic Codes 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under Diagnostic Code 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0° and 10° warrants a minimum rating of 30 percent.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

The Board observes in passing that the words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6. 

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, a 10 percent rating is assigned. 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

Residuals of a Left Knee Injury (previously shown as internal derangement of the left knee) Rated 10 percent

Initially, the Board notes that the Veteran has never had ankylosis of the left knee nor nonunion or malunion of the left tibia or fibula.  The current 10 percent rating under DC 5257 encompasses slight instability of the left knee.  Moreover, it encompasses the symptomatic residuals of his inservice meniscectomy.  Additionally, a separate compensable rating of 10 percent has been assigned for limitation of extension of the left knee, in keeping with the holding in VAOGCPREC 9-98, but not for limitation of left knee flexion because he has not had a compensable degree of limitation of left knee flexion.  Further, his residual surgical scar is asymptomatic. 

Here, the evidence shows that the Veteran has complained of buckling and dislocation of the left knee; however, the record evidence shows no more than slight instability of the left knee and there is no corroborating clinical evidence of dislocation of the left knee as shown by the x-ray findings.  Accordingly, a rating greater than 10 percent for residuals of a left knee injury is not warranted at any time during the appeal.  


Limitation of Extension of the Left Knee, Rated 10 percent

In the January 2001 Informal Hearing Presentation the Veteran's service representative questioned the finding in the report of the 2009 VA examination that the Veteran lacked 10 degrees of extension, because it was assertedly not clear whether the Veteran had "extension of negative 10 degrees."  Presumably, the representative meant by this that the left knee might possibly bend backwards to an angle beyond the neutral position.  However, this would have been a very unusual clinical finding and if it had been found, presumable the examiner would have been careful to note that fact.  Further, to prevent this unusual motion, presumably, it would be expected that the Veteran would use a brace on the left knee but there is no evidence that he has ever used, much less needed, a left knee brace.  Since neither of these was reported by the examiner, the Board concludes that the Veteran's motion of the left knee is from 10 degrees of extension to 100 degrees of flexion.  This amount of loss of extension warrants a disability evaluation of 10 percent, while the degree of limitation of flexion is noncompensable.  Moreover, the 2009 examiner observed that even with repeated motion there was no additional limitation of motion due to pain, fatigue, or lack of endurance.  

Accordingly, an evaluation in excess of 10 degrees for limitation of extension of the left knee is not warranted at any time during the appeal.  

Limitation of Flexion of the Right Knee, Diagnosed as Overuse Syndrome, Rated Noncompensably Disabling Prior to July 30, 2009

Prior to the July30, 2009, VA examination there was no evidence that the Veteran had a compensable degree of limitation of flexion of the right knee or that he had painful motion of the right knee.  Rather, the 2003 VA examination found flexion was to 135 degrees and that range of motion of that knee was painless.  There was also no instability or tenderness of that knee.  

Thus, a compensable evaluation for limitation of flexion of the right knee is not warranted at any time during the appeal prior to July 20, 2009.  


Limitation of Flexion of the Right Knee, Diagnosed as Overuse Syndrome, Rated 10 percent Since July 30, 2009

The evidence first shows that the Veteran had painful motion of the right knee at the time of the July20, 2009, VA rating examination.  This is the basis of the current 10 percent rating for limitation of right knee flexion.  However, a higher rating is not warranted since that examination because the degree of limitation of flexion remains noncompensable and the July2009 VA examiner noted that there was no additional limitation of motion due to pain, fatigue or lack of endurance.  

So a rating in excess of 10 degrees for limitation of flexion of the right knee is not warranted at any time during the appeal since July 20, 2009.  

Instability of the Right Knee

A recent finding, on VA examination in July2009, was that the Veteran had instability of the right knee to valgus stress testing.  This warrants an evaluation of no more than 10 degrees, under DC 5257, separate and distinct from the 10 percent rating for limited right knee flexion.  As with the left knee, there is no evidence that the Veteran uses or has ever needed, a brace to stabilize the right knee.  Accordingly, an evaluation of no more than 10 degrees is warranted for instability of the right knee at any time during this appeal. 

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VAOGCPREC 6-1996 and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's service-connected disabilities of the knees.  There is no evidence of frequent periods of hospitalization for these disorders, and there is also no evidence of marked interference with employment.  Despite his complaint of needing a cane for ambulation, he could walk without a cane at the 2009 VA rating examination.  That examination also noted that there was no interference with his job, although other evidence shows that he is now retired.  Thus, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular evaluations are adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence is against the claims, except for the assignment of a 10 degrees rating for right knee instability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  







ORDER

A rating in excess of 10 percent for residuals of an injury to the left knee (previously shown as internal derangement of the left knee); a rating in excess of 10 percent for limitation of motion (extension) of the left knee; a compensable rating for limitation of motion (flexion) of the right knee, diagnosed as overuse syndrome, prior to July 30, 2003; and a rating in excess of 10 percent for limitation of motion (flexion) of the right knee, diagnosed as overuse syndrome, since July 30, 2003, are denied. 

A separate rating of no more than 10 percent for instability of the right knee is granted, subject to applicable law and regulations governing the award of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


